UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):August16, 2010 HOKU CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-51458 99-0351487 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1288 Ala Moana Blvd., Suite 220, Honolulu, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808)682-7800 Not Applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Hoku Corporation (the “Company”) is filing this Amendment No. 1 (“Amendment No. 1”) to its Current Report on Form 8-K filed on August 19, 2010 (the “Form 8-K”) for the sole purpose of including a copy of Exhibit 10.1 (Credit Agreement, dated August16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch) which was inadvertently omitted from the Form 8-K.Except for the foregoing, this Amendment No.1 does not amend the Form 8-K in any way and does not modify or update any disclosures contained in the Form 8-K, which continues to speak as of the original date of the Form 8-K. Accordingly, this Amendment No.1 should be read in conjunction with the Form 8-K and the Company’s other filings made with the Securities and Exchange Commission subsequent to the Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Exhibit Description Form FileNumber Exhibit Filing Date Filed Herewith Credit Agreement, dated August 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. * Press Release, entitled, “Hoku Announces Amendments to JH Kelly Construction Contract and Additional Loan from China Merchants Bank,” dated August 19, 2010 8-K 000-51458 8/19/10 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOKU CORPORATION Date:April 26, 2011 By: /s/ Scott Paul Name: Scott Paul Title: Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit Description Form FileNumber Exhibit Filing Date Filed Herewith Credit Agreement, dated August 16, 2010, between Hoku Corporation and China Merchants Bank Co., Ltd., New York Branch. * Press Release, entitled, “Hoku Announces Amendments to JH Kelly Construction Contract and Additional Loan from China Merchants Bank,” dated August 19, 2010 8-K 000-51458 8/19/10
